DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  The arguments with regards to claim 1 argue that Slaughter et al. does not disclose the arrangement of projections and sockets as required in the claim and argues against the features in the embodiment in Slaughter of figures 3-4 (an embodiment not discussed in the rejection) and further states there lacks a teaching of the second carrier insert contacting a circuit die in the recess.  
Applicant’s arguments are based on limitations that are found indefinite and rejected herein under 35 USC 112.  Applicant positively claims a carrier frame and first carrier insert, and further recites second/third compliant carrier inserts (and circuit die) - which appear to be only recited in functional language limitations.   It is therefore unclear if the combination of all these items is intended to be positively claimed because as written they would not appear to be.   The features added in claim 1 (and 21) requiring the insert comprising “a first projection extending over a top surface of the first compliant carrier insert” are also indefinite because it is not clear how a part of the insert could extend over the insert without itself being the top surface (no top surface being identified in the specification that would clarify this issue).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 require the first insert comprising “a first projection extending over a top surface of the first compliant carrier insert” and it is not clear how a part of the insert could extend over the insert without itself becoming the top surface (no top surface being identified in the specification that would clarify this issue and the figures do not show any projection above what would be considered the top surface – only first surface 124 is identified and has sockets extending downward therefrom but no mention of projections.  The only mention of projections is actually those extending downward 142).  Appropriate correction is required.
Claims 1 and 21 discuss second/third compliant carrier inserts in functional language limitations as well as the integrated circuit die.  These parts do not appear as to be intended to be positively claimed as part of the transport carrier assembly having the frame and first insert but it is unclear if the applicant is claiming the combination or not as written.  The claims will be interpreted as not requiring the members as discussed which are introduced in functional language limitations.  Appropriate correction is required.  
Claims 2-4, 7-8, 22-24, 27-28 state “the compliant carrier insert” but do not state first/second/third and the claims are therefore indefinite (or the term lacks antecedent basis).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 21-23, 27-28, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Slaughter et al. (US 2010/0089851).
Regarding claims 1 and 21, Slaughter et al. (hereafter “D1”) discloses a transport carrier assembly (handing device 100; figure 1), comprising: a rigid carrier frame (200), wherein the rigid carrier frame includes an opening (206) extending therethrough; and a compliant carrier insert (insert panel 300) having at least one recess (pocket 310), wherein the compliant carrier insert is disposed within the opening and secured to the rigid carrier frame ([0017]).
D1 discloses nesting retention features including at least one projection (carried by the frame – [0019]) extending from a second surface of the rigid carrier frame and/or from a second surface of the compliant carrier insert, and at least one socket (openings in the insert 360) extending into the rigid carrier frame from the first surface thereof and/or extending into the compliant carrier insert from a first surface thereof.
D1 is capable of being stacked with a second (and third) like frame and insert where a circuit die placed in the recess (pocket 310) would be covered by the second insert stacked above.
Regarding claims 2 and 22, D1 discloses wherein the compliant carrier insert (300) is secured to the rigid carrier frame with an adhesive ([0019]).
Regarding claims 3 and 23, D1 discloses wherein the compliant carrier insert (300) is secured to the rigid carrier frame with a weld ([0019]).
Regarding claims 7 and 27, D1 discloses wherein the compliant carrier insert (300) comprises polystyrene ([0016]).
Regarding claims 8 and 28, D1 discloses use of polycarbonate for the compliant carrier insert (300) (any suitable thermoplastic material – [0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 2010/0089851) in view of Extrand et al. (US 7,108,899).
Regarding claims 4 and 24, D1 discloses injection molding, thermoforming, and vacuum molding of components but does not specifically disclose overmolding of insert to frame.
Extrand et al. (hereafter “D2”) discloses overmolding of an insert layer (120) with a body portion (110) which forms a base frame (figure 2; col. 6, lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to attach the insert of D1 to the frame using injection overmolding as taught by D2 as D1 already teaches use of injection molding and desire to secure the insert to the frame.

Claim(s) 5-6, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US 2010/0089851) in view of Ho et al. (US 2017/0250121).
Regarding claims 5-6 and 25-26, D1 does not disclose wherein the rigid carrier frame comprises modified polyphenylene oxide or polyethersulfone.
Ho et al. (hereafter “D3”) discloses a tray (10) for semiconductors comprising a heat resistant base plate (11) using materials including polyphenylene oxide or polyethersulfone ([0036]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize polyphenylene oxide or polyethersulfone for the frame material of D1 as taught by D3 for heat resistance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631